1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                          Case No. 2:14-cr-137-KJD-NJK
3
                    Plaintiff,                          Order Granting
4                                                       Motion to Dismiss the Indictment as to
            v.                                          Defendants Cobianu, and Dragomir
5                                                       and Quashing Warrants
     BEATRICE COBIANU, and
6    MIRCEA DRAGOMIR,

7
                    Defendants.
8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendants Beatrice Cobianu, and

11   Mircea Dragomir.

12                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
13
                                                        s/Kimberly M. Frayn
14                                                      KIMBERLY M. FRAYN
                                                        Assistant United States Attorney
15

16          Leave of Court is granted for the filing of the above dismissal. Because the

17   Indictment has been dismissed as to Defendants Beatrice Cobianu, and Mircea Dragomir, it

18   is hereby ordered that the warrants for their arrest, issued April 15, 2014, are quashed.

19          DATED this 28th day of May, 2021.

20

21
                                              HONORABLE KENT J. DAWSON
22                                            UNITED STATES DISTRICT JUDGE

23

24

                                                    3
